--------------------------------------------------------------------------------



EXHIBIT 10.30

--------------------------------------------------------------------------------

QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE, AND ANY SALE OF SUCH SECURITIES IS SUBJECT TO COMPLIANCE WITH, OR
THE AVAILABILITY OF EXEMPTIONS FROM COMPLIANCE WITH, THE REGISTRATION AND
QUALIFICATION REQUIREMENTS OF SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
THIS INSTRUMENT DOES NOT CONSTITUTE AN OFFER OR SOLICITATION TO ANY PERSON IN
ANY JURISDICTION WHERE SUCH OFFER OR SOLICITATION MAY NOT LAWFULLY BE MADE.
TRANSFER OF THIS INSTRUMENT AND THE SECURITIES OFFERED HEREBY IS RESTRICTED AS
PROVIDED IN SECTIONS 7 AND 8 BELOW.

--------------------------------------------------------------------------------


STOCK OPTION AGREEMENT

     THIS STOCK OPTION AGREEMENT (this “Agreement”) is entered into, effective
as of September 6, 2001, by VAXGEN, INC., a Delaware corporation (the
“Company”), and Lance Gordon (the “Holder”).


R E C I T A L

     A.This Agreement is granted to the Holder on a stand-alone basis and not
under the Company’s 1996 Stock Option Plan (the “Plan”), including for the
purpose of calculating the number of options issued under the Plan. For
administrative feasibility, certain of the terms of this Agreement are governed
by the Plan, as further described in Section 4 below. Capitalized terms that are
used but not defined in this Agreement will have the meanings given those terms
in the Plan.

     B. This Agreement is granted to the Holder in reliance on the exemption
from registration provided in Section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”), and is not registered under the Company’s
registration statement on Form S-8 filed on August 17, 1999 with the Securities
and Exchange Commission (the “SEC”).

     NOW, THEREFORE, the Company and the Holder agree as follows:

     1. Grant of the Option. In connection with, and as a condition to, the
Holder’s execution of that certain Employment Agreement by and between the
Company and the Holder, dated as of September, 2001, the Company grants to the
Holder an option (the “Option”) to acquire from the Company Four Hundred
Thousand (400,000) shares of Common Stock (the “Shares”) at the price of $14.90
per share (the “Purchase Price”). The Option is intended to be an Incentive
Stock Option to the extent alowable by the Internal Revenue Service

     2. Term of the Option. Unless earlier terminated pursuant to the Plan, the
Option will terminate on the earliest to occur of the following: (a) September
5, 2011; (b) the expiration of ninety (90) days following the date of
termination of the Holder’s employment with the Company for any reason other
than death, Disability or cause; (c) the expiration of one (1) year following
the date of termination of the Holder’s employment with the Company by reason of
death or Disability; and (d) the date of termination of the Holder’s employment
with the Company for cause.


--------------------------------------------------------------------------------


     3. Exercisability. The Option will become exercisable in accordance with
the following schedule: the first 100,000 shares shall vest and become
exercisable on 10/05/01, the second 100,000 shares shall vest on 09/06/02, the
third 100,000 shall vest on 09/06/03 and the fourth and final 100,000 shares
shall vest on 09/06/04.

     4. Provisions of Plan. The Option is subject to Sections 2, 3, 5, 6, 7, 8,
10 and 11 of the Plan.

     5. Exercise of the Option. In order to exercise the Option, the Holder must
do the following:


  (a) deliver to the Company a written notice, substantially in the form of the
attached Exhibit A, specifying the number of Shares for which the Option is
being exercised;


  (b) surrender this Agreement to the Company;


  (c) tender payment to the Company of the aggregate Purchase Price for the
Shares for which the Option is being exercised, which amount may be paid (i) in
cash or by certified or cashier’s check; or (ii) in any other manner permitted
by the Plan;


  (d) pay, or make arrangements satisfactory to the Board for payment to the
Company of, all taxes required to be withheld by the Company in connection with
the exercise of the Option;


  (e) if requested by the Board, deliver to the Company, at the Holder’s
expense, a legal opinion, satisfactory in form and substance to the Company, of
legal counsel designated by the Holder and satisfactory to the Company, to the
effect that exercise of the Option by the Holder, and the acquisition of Shares
pursuant thereto, may be effected without registration or qualification of the
Shares under the Securities Act, or any applicable state securities laws; and


  (f) execute and deliver to the Company any documents required from time to
time by the Board in order to promote compliance with the Securities Act,
applicable state securities laws, or any other applicable law, rule or
regulation.


Unless the Option has terminated or been exercised in full, the Company shall
affix to this Agreement an appropriate notation indicating the number of Shares
for which the Option was exercised and return this Agreement to the Holder.

     6. Legends. Each certificate representing Shares issued upon exercise of
the Option shall, unless the Board otherwise determines, contain on its face the
notice “SEE TRANSFER RESTRICTIONS ON REVERSE” and on its reverse a legend in
form substantially as follows, together with any other legends that the Board
determines to be necessary or appropriate:


2


--------------------------------------------------------------------------------


     NOTICE: TRANSFER AND OTHER RESTRICTIONS


  THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED, SOLD, TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF EXCEPT UPON
SATISFACTION OF CERTAIN CONDITIONS. INFORMATION CONCERNING THESE RESTRICTIONS
MAY BE OBTAINED FROM THE CORPORATION. ANY OFFER OR DISPOSITION OF THESE
SECURITIES WITHOUT SATISFACTION OF SAID CONDITIONS WILL BE WRONGFUL AND WILL NOT
ENTITLE THE TRANSFEREE TO REGISTER OWNERSHIP OF THE SECURITIES WITH THE
CORPORATION.


  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
RESTRICTIONS ON TRANSFER OR OTHER RESTRICTIONS PURSUANT TO THE PROVISIONS OF THE
CORPORATION’S 1996 STOCK OPTION PLAN AND/OR AN AGREEMENT BETWEEN THE HOLDER AND
THE CORPORATION AND/OR AN AGREEMENT AMONG THE SHAREHOLDERS OF THE CORPORATION.
INFORMATION CONCERNING THESE RESTRICTIONS MAY BE OBTAINED FROM THE CORPORATION.


     7. Representations and Warranties. By executing this Agreement:

     (a) The Holder accepts the Option and agrees to comply with and be bound by
all of the provisions of this Agreement and the provisions the Plan described in
Section 4.

     (b) The Holder acknowledges that no registration statement under the
Securities Act, or under any state securities laws, has been filed with respect
to the Option or any Shares that may be acquired upon exercise of the Option,
and the Company is under no obligation to do so.

     (c) The Holder represents and warrants that the Option, and any Shares
acquired upon exercise of the Option, will be acquired and held by the Holder
for the Holder’s own account, for investment purposes only, and not with a view
towards the distribution or public offering thereof nor with any present
intention of reselling or distributing the same at any particular future time.

     (d) The Holder agrees not to sell, transfer or otherwise dispose of the
Option except as specifically permitted by this Agreement, the Plan and any
applicable securities laws.

     (e) The Holder agrees not to sell, transfer or otherwise dispose of any
Shares acquired upon exercise of the Option unless (i) there is an effective
registration statement under the Securities Act covering the proposed
disposition and compliance with governing state securities laws, (ii) the Holder
delivers to the Company, at the Holder’s expense, a “no-action” letter or
similar interpretative opinion, satisfactory in form and substance to the
Company, from the staff of each appropriate securities agency, to the effect
that such Shares may be disposed of by the Holder in the manner proposed, or
(iii) the Holder delivers to the Company, at the Holder’s expense, a legal
opinion, satisfactory in form and substance to the Company, of legal counsel
designated by the Holder and satisfactory to the Company, to the effect that the
proposed disposition may be effected without registration or qualification of
such Shares under the Securities Act or any applicable state securities laws.


3


--------------------------------------------------------------------------------


     8. Procedures Upon Permitted Transfer. Until such time, if ever, as the
Agreement is registered under a registration statement on Form S-8, prior to any
sale, transfer or other disposition of any Shares acquired upon exercise of the
Option, the Holder agrees to give written notice to the Company of the Holder’s
intention to effect such disposition. The notice must describe the circumstances
of the proposed transfer in reasonable detail and must specify the manner in
which the requirements of Section 7(d) above will be satisfied in connection
with the proposed disposition. After (a) legal counsel to the Company has
determined that the requirements of Section 7(d) above will be satisfied, (b)
the Holder has executed such documentation as may be necessary to effect the
proposed disposition, and (c) the Holder has paid, or made arrangements
satisfactory to the Board for the payment of any taxes, if any, required to be
withheld by the Company in connection with the proposed disposition, the Company
will, as soon as practicable, transfer such Shares in accordance with the terms
of the notice. Any stock certificate issued upon such transfer will bear a
restrictive legend in the form required by Section 6, unless in the opinion of
legal counsel to the Company such legend is not required.

     9. Entire Agreement; Amendments; Binding Effect. This Agreement, together
with provisions of the Plan referenced in Section 4, constitutes the entire
agreement and understanding between the Company and the Holder regarding the
subject matter hereof. Except as permitted by the Plan, no amendment of the
Option or this Agreement, or waiver of any provision of this Agreement, shall be
valid unless in writing and duly executed by the Company and the Holder. The
failure of any party to enforce any of that party’s rights against the other
party for breach of any of the terms of this Agreement or the Plan shall not be
construed as a waiver of such rights as to any continued or subsequent breach.
This Agreement shall be binding upon the Holder and his or her heirs, successors
and assigns.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.


“Company” VAXGEN, INC.
A Delaware corporation

By _____________________________________


“Holder”      _____________________________________
     _____________________________________
                                        (print name)


4


--------------------------------------------------------------------------------



EXHIBIT A


FORM OF EXERCISE OF OPTION


To: VaxGen, Inc.
1000 Marina Boulevard
Brisbane, CA 94005-1841


     The undersigned holds Option Number _____ (the “Option”), represented by a
Stock Option Agreement dated effective as of ______________, 2001 (the
“Agreement”), granted to the undersigned. The undersigned hereby exercises the
Option and elects to purchase _______________ shares (the “Shares”) of Common
Stock of VaxGen, Inc. (the “Company”) pursuant to the Option. This notice is
accompanied by full payment of the Purchase Price for the Shares in cash or by
check or in another manner permitted by Section 5(c) of the Agreement. The
undersigned has also paid, or made arrangements satisfactory to the Board for
payment of, all taxes, if any, required to be withheld by the Company in
connection with the exercise of the Option.

     Date: __________________, _____.

_____________________________________
_____________________________________
(print name)                            
